Citation Nr: 1716516	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder.

2.  Entitlement to service connection for a gynecological disorder, claimed as a right ovarian cyst.


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In connection with the October 2013 hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In a previous Board decision the issue of service connection for a right ovarian cyst had been recharacterized as gynecological disorder. (See February 2014 BVA decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, an additional remand is necessary.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance. Stegall v. West, 11 Vet App. 268, 271 (1998). 

In February 2014 the Board remanded the claims for a new VA examination and additional development.  Review of the electronic records reveals that the Veteran alleges that her current problems are directly related to ovarian cysts and abdominal pain she experienced while in service.  Post service records show diagnoses of abnormal pap, ovarian cysts, moderate dysplasia, cervicitis, and intraepithelial lesions.  

The Veteran underwent a VA examination in April 2010.  The examiner noted the following diagnosis: ovarian cyst.  The examiner opined that the claimed condition was less likely than not caused by or a result of service.  The Veteran's more recent conditions, including irregular paps were unrelated to any gynecological problem that allegedly occurred while in-service.  In support of her claim, the Veteran testified in October 2013 that currently experiences a heavy menstrual cycle with blood clots as a result of her gynecological disorder.  

In a second VA opinion generated in May 2014, the examiner opined that the Veteran had not had any cervical lesion or gynecological disorder since January 2010.  The VA examiner referenced a June 2014 pelvic ultrasound which showed no evidence of a right ovarian cyst and determined that the Veteran's ovaries were normal for her age.  The examiner also referenced a December 2013 pap smear from Dr. D. which noted that the Veteran's pap was normal.  The Board has reviewed the claims file, VBMS and Virtual VA, and has not found either of the medical records referenced by the VA examiner.  

The Veteran's May 2014 spinal examination was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158, 170 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  

The Board concludes that the VA examinations and opinions of record are inadequate and thus, the Veteran should be provided a new VA examination upon remand.  First, it is not clear what current gynecological or other associated conditions the Veteran suffers from.  Second, the treatment records relied on by the May 2014 gynecological VA examiner is not found in the record.  Lastly, the spinal examination is lacking the required findings pursuant to Correia.  Therefore, the claims must be remanded to obtain these additional records and for adequate opinions from the VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA and private treatment records that are not currently included in the claims file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such. 

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the problems caused by her spinal disability and gynecological disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a new VA gynecological examination.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.  The examiner should:

(a) Note the past relevant diagnoses contained in the record, including ovarian cyst, abnormal PAP, cervical carcinoma, dysplasia, and cervicitis and should specifically confirm any and all current diagnoses he/she finds on examination.  

(b) The examiner should reconcile the previous VA opinions from April 2010 and May 2014. 

(c) The examiner should determine whether the Veteran's current disorder is related to an in-service occurrence. 

(d) For each condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) related to the Veteran's active duty service.

4.  Schedule the Veteran for an examination to determination the severity of her spinal disability.  The claims file, including a copy of this remand, must be reviewed by the examiner and he/she must indicate that such review occurred.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia.

Range of Motion Studies

(a) In addition to all the findings identified on the appropriate examination form, the examiner should determine the effective range of motion for the Veteran's spine, and present range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion and in weight bearing and non-weight bearing, describing objective evidence of painful motion, if any, during each test. 

(b) The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.

(c) The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss of the spine due to pain.

Both the examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




